DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation recites “wherein, when the DC voltage signal exceeds a first preset voltage value, the first voltage protection module outputs a first preset voltage signal; and when the DC voltage signal does not exceed the first preset voltage value, the first voltage protection module directly outputs the DC voltage signal” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a first preset voltage value and what is a first preset voltage signal?
Regarding claim 2, the limitation recites “wherein the second voltage protection module is electrically connected to the linear current adjustment module and the LED module respectively, and is configured to output a second preset voltage signal to the linear current adjustment module to protect the linear current adjustment module when a voltage of a negative electrode of the LED module exceeds a second preset voltage value” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a second preset voltage value and what is a second preset voltage signal?
Claims 2-9 are depending on claim 1, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shteynberg et al. (U.S Publication No. 20120081009 A1).
Regarding claim 1, Shteynberg discloses a grounded voltage protection circuit for a linear drive circuit (see fig.1, 7, and 18-20), comprising: 
an AC-DC power supply module configured to obtain an AC input voltage signal and convert the AC input voltage signal into a DC voltage signal (see fig. 1, 7, and 18-20, paragraph [0161]); 
an LED module comprising at least one LED string (see fig. 1, 7, and 18-20); 
a first voltage protection module electrically connected to the AC-DC power supply module and the LED module, respectively (see fig.1, 7, and18-20, paragraph [0225]-[0227]); 
a drive IC (see fig. 2, 7, and 18-20); and 
a linear current adjustment module electrically connected to the LED module (see fig. 1, 7, and 18-20);
 the drive IC is electrically connected to the AC-DC power supply module, the first voltage protection module and the linear current adjustment module respectively, and is configured to output a reference voltage and a control signal to the linear current adjustment module (see paragraph [0208], [0211], [0212], [0223]); and 
the linear current adjustment module is configured to adjust and control an output current of the LED module according to the reference voltage and the control signal (see paragraph [0194], [0197], [0199], [0200], and [0201]).
Shteynberg does not explicitly disclose wherein, when the DC voltage signal exceeds a first preset voltage value, the first voltage protection module outputs a first preset voltage signal; and when the DC voltage signal does not exceed the first preset voltage value, the first voltage protection module directly outputs the DC voltage signal; the LED module is configured to receive the DC voltage signal output by the first voltage protection module to light the at least one LED string.
Shteynberg further discloses in the event the output voltage Vcc becomes higher than a predetermined voltage level or threshold, overvoltage protection may be provided by the controller 120, which may close switch 367 to reduce the voltage level.; and in the event the output voltage Vcc becomes higher than a predetermined voltage level or threshold, overvoltage protection also may be provided by the controller 120, which may close switch 377 to reduce the voltage level (see paragraph [0225] and [0226]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made having various optional components may be implemented as may be necessary or desirable, such as power on reset circuit, Vcc generator, under-voltage detector, and over-voltage detector, such as in addition to or in lieu of the other DC power generation, protection and limiting circuitry (see paragraph [0028]), which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied. 
Regarding claim 3, Shteynberg discloses the grounded voltage protection circuit of claim 1, wherein the LED module comprises one LED string (see fig. 1, 7, and 18-20).
Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/05/2022